Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159205(62)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CALEB GRIFFIN,                                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                    SC: 159205                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 340480
                                                                    Genesee CC: 14-103977-NI
  SWARTZ AMBULANCE SERVICE,
           Defendant-Appellee,
  and
  SARAH ELIZABETH AURAND,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before December 13, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 4, 2019

                                                                               Clerk